Case 15-30508        Doc 31     Filed 12/31/18     Entered 12/31/18 17:17:31          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 30508
         Jennifer Monique Holt

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/04/2015.

         2) The plan was confirmed on 11/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 05/03/2017.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-30508             Doc 31         Filed 12/31/18    Entered 12/31/18 17:17:31                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $11,634.00
           Less amount refunded to debtor                                $837.74

 NET RECEIPTS:                                                                                           $10,796.26


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $452.54
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,452.54

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American Credit Acceptance              Unsecured            NA          24.88            24.88           0.00        0.00
 American Credit Acceptance              Secured       11,146.00     11,146.00        11,146.00       4,597.05    1,290.29
 Capital One Bank                        Unsecured         428.00        428.14           428.14           0.00        0.00
 CBE Group                               Unsecured         518.00           NA               NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured      2,337.00       2,047.80         2,047.80           0.00        0.00
 Comcast Cable Communications            Unsecured         318.00           NA               NA            0.00        0.00
 Commonwealth Edison Company             Unsecured         698.00        696.77           696.77           0.00        0.00
 Department Of Education                 Unsecured     63,477.00     65,021.45        65,021.45            0.00        0.00
 Dependon Collection Service             Unsecured         132.00           NA               NA            0.00        0.00
 Friend Family Health Center             Unsecured         100.00           NA               NA            0.00        0.00
 Illinois Dept Of Employment Security    Unsecured      2,048.00       1,973.00         1,973.00           0.00        0.00
 Illinois Tollway                        Unsecured         428.00           NA               NA            0.00        0.00
 Kaplan University                       Unsecured      2,268.00            NA               NA            0.00        0.00
 Maroon Financial Credit Union           Secured           500.00          0.00           500.00        456.38         0.00
 Pathology Consultants of Chgo           Unsecured         132.00           NA               NA            0.00        0.00
 Payday Loan Store                       Unsecured      1,194.00         699.28           699.28           0.00        0.00
 Portfolio Recovery Associates           Unsecured      1,257.00            NA               NA            0.00        0.00
 Quantum3 Group                          Unsecured         339.00        339.35           339.35           0.00        0.00
 Quantum3 Group                          Unsecured         481.00        481.43           481.43           0.00        0.00
 Quantum3 Group                          Unsecured         766.00        766.69           766.69           0.00        0.00
 Quantum3 Group                          Unsecured         302.00        302.17           302.17           0.00        0.00
 Quantum3 Group                          Unsecured         643.00        643.13           643.13           0.00        0.00
 Quantum3 Group                          Unsecured         575.00        575.53           575.53           0.00        0.00
 SLM Financial CORP                      Unsecured           0.00           NA               NA            0.00        0.00
 Speedy Cash                             Unsecured         444.00           NA               NA            0.00        0.00
 Sprint                                  Unsecured         404.00           NA               NA            0.00        0.00
 Turner Acceptance Corporation           Unsecured      2,288.00            NA               NA            0.00        0.00
 University of Chicago Phys Grp          Unsecured         504.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-30508        Doc 31      Filed 12/31/18     Entered 12/31/18 17:17:31             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $11,146.00          $4,597.05           $1,290.29
       All Other Secured                                    $500.00            $456.38               $0.00
 TOTAL SECURED:                                          $11,646.00          $5,053.43           $1,290.29

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $73,999.62               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,452.54
         Disbursements to Creditors                             $6,343.72

 TOTAL DISBURSEMENTS :                                                                     $10,796.26


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
